         Case 1:20-cr-10136-RGS Document 459 Filed 09/03/21 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                   )   Criminal No. 20-10136-RGS-17
 UNITED STATES OF AMERICA                          )
                                                   )   Violations:
                v.                                 )
                                                   )   Count One: Conspiracy to Distribute and to
 RENARDO WILLIAMS,                                 )   Possess with Intent to Distribute Cocaine
                                                   )   (21 U.S.C. § 846)
                     Defendant
                                                   )
                                                   )   Count Two: Felon in Possession of a Firearm
                                                   )   and Ammunition
                                                   )   (18 U.S.C. § 922(g)(1))
                                                   )
                                                   )   Forfeiture Allegation:
                                                   )   (21 U.S.C. § 853)

                                 SUPERSEDING INFORMATION

                                         COUNT ONE
            Conspiracy to Distribute and to Possess with Intent to Distribute Cocaine
                                       (21 U.S.C. § 846)

The United States Attorney charges:

       Between in or about June 2019 and June 2020, in Boston, in the District of

Massachusetts, and elsewhere, the defendant,

                                    RENARDO WILLIAMS,

conspired with other persons known and unknown to the United States Attorney, to knowingly

and intentionally distribute and possess with intent to distribute a mixture and substance

containing a detectable amount of cocaine, a Schedule II controlled substance, in violation of

Title 21, United States Code, Section 841(a)(1).

       All in violation of Title 21, United States Code, Section 846.
        Case 1:20-cr-10136-RGS Document 459 Filed 09/03/21 Page 2 of 4



                                        COUNT TWO
                       Felon in Possession of a Firearm and Ammunition
                                    (18 U.S.C. § 922(g)(1))

The United States Attorney further charges:

       On or about July 30, 2019, in Boston, in the District of Massachusetts, the defendant,

                                    RENARDO WILLIAMS,

knowing that he was previously convicted in a court of a crime punishable by imprisonment for a

term exceeding one year, did knowingly possess, in and affecting commerce, a firearm, to wit: a

Ruger, model LCP, .380 caliber pistol, bearing serial number NRA00481, and five rounds of

.380 caliber ammunition.

       All in violation of Title 18, United States Code, Section 922(g)(1).
        Case 1:20-cr-10136-RGS Document 459 Filed 09/03/21 Page 3 of 4



                             DRUG FORFEITURE ALLEGATION
                                    (21 U.S.C. § 853)

       1.      Upon conviction of the offense in violation of Title 21, United States Code,

Section 846, set forth in Count One, the defendant,

                                     RENARDO WILLIAMS,

shall forfeit to the United States, pursuant to Title 21, United States Code, Section 853, any

property constituting, or derived from, any proceeds obtained, directly or indirectly, as a result

of such offense; and any property used, or intended to be used, in any manner or part, to

commit, or to facilitate the commission of, such offense. The property to be forfeited includes,

but is not limited to, the following assets:

               a. Ruger, model LCP, .380 caliber pistol, bearing serial number NRA00481;
                  seized on or about July 30, 2019; and

               b. five rounds of .380 caliber ammunition, seized on or about July 30, 2019.

       2.      If any of the property described in Paragraph 1, above, as being forfeitable

pursuant to Title 21, United States Code, Section 853, as a result of any act or omission of the

defendant --

               a. cannot be located upon the exercise of due diligence;

               b. has been transferred or sold to, or deposited with, a third party;

               c. has been placed beyond the jurisdiction of the Court;

               d. has been substantially diminished in value; or

               e. has been commingled with other property which cannot be divided without
                  difficulty;
         Case 1:20-cr-10136-RGS Document 459 Filed 09/03/21 Page 4 of 4



it is the intention of the United States, pursuant to Title 21, United States Code, Section 853(p),

to seek forfeiture of any other property of the defendant up to the value of the property described

in Paragraph 1 above.

       All pursuant to Title 21, United States Code, Section 853.




                                                      NATHANIEL R. MENDELL
                                                      Acting United States Attorney

                                                                                 Digitally signed by TIMOTHY
                                                      TIMOTHY MORAN MORAN
                                              By:     ____________________
                                                                         Date: 2021.09.03 11:40:13 -04'00'

                                                      Timothy E. Moran
                                                      Kaitlin O’Donnell
                                                      Assistant U.S. Attorneys
